The action was properly dismissed because of plaintiff’s lack of a license to undertake home improvements, as required by Administrative Code of the City of New York § 20-387 (a). Plaintiff’s argument that the statute does not apply since it acted only as defendant’s agent in coordinating and monitoring the renovations is without merit. First, plaintiff did perform some of the contracted labor itself. Second, the performance of services as a general contractor or project manager does not exempt persons engaged in the home improvement business from the licensing requirement (Zimmett v Professional Accoustics, 103 Misc 2d 971, 975-976). Finally, no view of the facts supports plaintiff’s contention that the home improvement services performed by it were consistent with a *549commercial rather than residential use. Plaintiffs own correspondence acknowledged that the work was performed for defendant’s "new home” and "residence”. Concur — Rosenberger, J. P., Wallach, Asch and Rubin, JJ.